
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 51
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 1, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Recognizing the 50th anniversary of the
		  signing of the Antarctic Treaty.
	
	
		Whereas the Antarctic Treaty was signed by 12 nations in
			 Washington, DC, on December 1, 1959, with the interests of science and
			 the progress of all mankind;
		Whereas the Antarctic Treaty was established to continue
			 and develop international cooperation on the basis of freedom of
			 scientific investigation in Antarctica as applied during the International
			 Geophysical Year;
		Whereas the Antarctic Treaty came into force on June 23,
			 1961, after its unanimous ratification by the seven countries (Argentina,
			 Australia, Chile, France, New Zealand, Norway, and the United Kingdom) with
			 territorial claims in the region and five other countries (Belgium, Japan,
			 South Africa, the Soviet Union, and the United States), which had collaborated
			 in Antarctic research activities during the International Geophysical Year from
			 July 1, 1957, through December 31, 1958;
		Whereas the Antarctic Treaty now has 47 nations as
			 signatories that together represent nearly 90 percent of humanity;
		Whereas Article IV of the Antarctic Treaty states that
			 no acts or activities taking place while the present Treaty is in force
			 shall constitute a basis for asserting, supporting or denying a claim to
			 territorial sovereignty in Antarctica;
		Whereas the 14 articles of the Antarctic Treaty have
			 provided a lasting foundation for maintaining the region south of 60 degrees
			 south latitude, nearly 10 percent of the Earth’s surface, for peaceful
			 purposes only;
		Whereas the Antarctic Treaty prohibits any measure
			 of a military nature;
		Whereas the Antarctic Treaty has promoted international
			 nuclear cooperation by prohibiting any nuclear explosions in Antarctica
			 and the disposal there of radioactive waste material;
		Whereas the Antarctic Treaty provides a framework for the
			 signatories to continue to meet for the purpose of exchanging
			 information, consulting together on matters of common interest pertaining to
			 Antarctica, and formulating and considering, and recommending to their
			 Governments, measures in furtherance of the principles and objectives of the
			 Treaty;
		Whereas common interests among the Antarctic Treaty
			 nations facilitated the development and ratification of the Convention on the
			 Conservation of Antarctic Marine Living Resources;
		Whereas the international cooperation represented by the
			 Antarctic Treaty offers humankind a precedent for the peaceful governance of
			 international spaces;
		Whereas in celebration of the 50th anniversary of the
			 International Geophysical Year, the Antarctic Treaty Parties in their Edinburgh
			 Declaration recognized the current International Polar Year for its
			 contributions to science worldwide and to international cooperation; and
		Whereas the International Polar Year program has endorsed
			 the Antarctic Treaty Summit that will convene in Washington, DC, at the
			 Smithsonian Institution on the 50th anniversary of the Antarctic Treaty: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)recognizes that
			 the Antarctic Treaty has greatly contributed to science and science cooperation
			 worldwide and successfully ensured the use of Antarctica for peaceful
			 purposes only and the continuance of international harmony for the past
			 half century; and
			(2)encourages
			 international and interdisciplinary collaboration in the Antarctic Treaty
			 Summit to identify lessons from 50 years of international cooperation under the
			 Antarctic Treaty that have legacy value for humankind.
			
	
		
			Passed the House of
			 Representatives September 30, 2009.
			Lorraine C. Miller,
			Clerk
		
	
